DURDEN, WILLIAM L., Associate Judge.
This litigation terminates a marriage of nearly forty years. The union was created on Christmas Day, 1926, and is now dissolved without much controversy except over the Chancellor’s apportionment and distribution of assets and income.
At the time of their marriage the groom was a young practicing physician and the bride just finishing her college education at Florida State College for Women. The parties have successfully reared and provided formal educations for five children.
In this appeal the husband complains that the Chancellor erred in awarding the wife a special equity and secondly that he erred in failing to hold that certain real properties and interests therein were the sole property of the husband even though titles were held as tenants by the entirety.
The wife assigns as error on her cross-appeal an asserted insufficiency in alimony and secondly, that the Chancellor erred in failing to hold that certain assets were the joint property of the parties even though titles were held in the sole name of the husband.
Counsel for the parties do not disagree too much on the well defined and clearly stated principles of law which are applicable to these issues. Their controversy seems to center around their respective contentions that the evidence does not sustain the conclusions of the Chancellor.
The task of this Court then has been to determine the sufficiency of the evidence to support the final decree in the areas of controversy.
The record does support the ultimate facts determined by the Chancellor and it appears that he fairly, equitably and properly applied the law. This case does not afford an opportunity for clarification or elaboration of any principle of law. Under such circumstances a review of the law would be wholly repetitious and would not add anything to this field of jurisprudence.
Affirmed.
ALLEN, C. J., and SMITH, J., concur.